PER CURIAM: *
Blanca Emid Petty has appealed the district court’s order dismissing her diversity complaint without prejudice for failure to comply with Federal Rule of Civil Procedure 4. Petty has not shown that the district court abused its discretion. See Fed. R. Civ. P. 4(m); Lindsey v. United States R.R. Retirement Bd., 101 F.3d 444, 445 (5th Cir. 1996). The district court’s order is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R, 47.5.4.